DETAILED ACTION
	This action is in response to the applicant’s reply filed on May 2, 2022. Claims 1-20 are pending and addressed below.

Response to Amendment
Claims 1, 4, 11, and 15 have been amended. Claims 1-20 are pending and addressed below. 
The new ground of rejection set forth below for claim 1-20 [under 35 USC 103, for this particular situation] are necessitated by Applicant’s amendment filed on  In particular, claim 1 has been amended to include “the saturation results collected downhole for each target position, and porosity analysis results collected downhole for each target position” and claims 11 and 15 have been amended to include “pressure transient analysis results collected downhole”, “saturation analysis results collected downhole” and “porosity analysis results collected downhole”. For these reasons, the present action is properly made final.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 10-12, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gdanski et al., US 2008/0133193 (Gdanski) in view of Dvorkin et al., US 9,507,047 (hereinafter Dvorkin).
Claim 1:  Gdanski discloses the system (see Fig 1) that comprises: 
a pressure transient analysis test tool configured to obtain downhole pressure transient analysis results for at least one target position of a borehole (fluid identity data may be obtained through pressure transient analysis, par [0001], [0037]-[0038]); and
at least one memory that stores relative permeability estimation instructions (initial estimated values for the unknown parameters of the subterranean formation, which may include relative permeability, par [0041], claim 10), the pressure transient analysis results, saturation analysis results for each target position, and porosity analysis results for each target position (fluid identity data may be input into a reservoir model, step 140, to determine one or more approximate properties of the subterranean formation, previously determined data may include water saturation and matrix permeability, initial invasion water saturation, initial propped fracture water saturation, initial wellbore node water saturation, etc., Fig 1, par [0034], [0037]-[0038]); and 
the at least one processor in communication with the at least one memory, wherein the relative permeability estimation instructions cause the at least on processor to estimate relative permeability values based at least in part on the pressure transient analysis results, the saturation analysis results, and the porosity analysis results (fluid identity data may be input into a reservoir model, step 140, to determine one or more approximate properties of the subterranean formation, previously determined data may include water saturation and matrix permeability, initial invasion water saturation, initial propped fracture water saturation, initial wellbore node water saturation, etc., Fig 1, par [0034], [0037]-[0038]), initial estimated values for the unknown parameters of the subterranean formation, which may include relative permeability, par [0041], claim 10). 
Gdanski does not disclose the pressure transient analysis test tool having at least one flow analysis component and at least one pressure sensor, wherein the downhole pressure transient analysis results are based on fluid flow rate measurements collected by the at least one flow analysis component for each target position and are based on pressure measurements collected by the at least one pressure sensor for each target position, the saturation analysis results collected downhole for each target portion, and the porosity analysis results collected downhole for each position. 
Dvorkin discloses a pressure transient analysis test tool (formation tester tool) having at least one flow analysis component and at least one pressure sensor (probe assembly with packer includes pressure gauges, fluid resistivity sensors, temperature sensors, strain gauge, pretest chamber, etc., col 23, ln 7-16), wherein the downhole pressure transient analysis results are based on fluid flow rate measurements collected by the at least one flow analysis component for each target position and are based on pressure measurements collected by the at least one pressure sensor for each target position (formation tester tool for collecting formation data at target locations including pressure transient test , saturation analysis, and porosity, col 1, ln 65-col 2, ln -24), the saturation analysis results collected downhole for each target portion, and the porosity analysis results collected downhole for each position (formation tester tool for collecting formation data at target locations including pressure transient test , saturation analysis, and porosity, col 1, ln 65-col 2, ln -24, logging data can be transferred to one or more computers 27 for carrying out further analysis of the logging data, 3D image analysis, and/or subsequent integrated formation property modeling as described herein, Fig 5-6, 9-10, and 24, col 18, ln 36-44, 52-61).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Gdanski with the pressure transient analysis test tool of Dvorkin as this modification would have provided the well testing measuring equipment for acquiring the previously determined data including flow rate measurements and pressure measurements collected downhole (Dvorkin, col 18, ln 36-44, 52-61). Further, Dvorkin and Casey both relate to estimating permeability of a subterranean formation using pressure transient analysis and are therefore from the same field of endeavor, as such one of ordinary skill in the art would have found it obvious to combine Dvorkin with Gdanski. 
Claim 2: Gdanski, as modified by Dvorkin, discloses the at least one target position corresponds to an identified oil zone, an identified water zone, and an identified oil/water transition zone (Gdanski, previously determined data regarding the subterranean formation includes physical information regarding a property of the subterranean formation and/or a property of a fracture in the subterranean formation, previously determined data includes initial reservoir pressure, reservoir temperature, gas viscosity, gas density, gas gravity, water viscosity, matrix porosity, matrix permeability, water saturation, well spacing, fracture height, fracture porosity, formation fluid composition, fracturing fluid composition, fracturing fluid volume, initial invasion water saturation, initial propped fracture water saturation, initial wellbore node water saturation, Fig 1, par [0002], [0037], claim 1).
Claim 3: Gdanski, as modified by Dvorkin, discloses the at least one target position corresponds to an identified oil zone, an identified gas zone, and an identified oil/gas transition zone (Gdanski, previously determined data regarding the subterranean formation includes physical information regarding a property of the subterranean formation and/or a property of a fracture in the subterranean formation, previously determined data includes initial reservoir pressure, reservoir temperature, gas viscosity, gas density, gas gravity, water viscosity, matrix porosity, matrix permeability, water saturation, well spacing, fracture height, fracture porosity, formation fluid composition, fracturing fluid composition, fracturing fluid volume, initial invasion water saturation, initial propped fracture water saturation, initial wellbore node water saturation, Fig 1, par [0002], [0037], claim 1).
Claim 4: Gdanski, as modified by Dvorkin, discloses the at least one target position correspond to an identified gas zone, an identified water zones, and an identified gas/water zone (Gdanski, previously determined data regarding the subterranean formation includes physical information regarding a property of the subterranean formation and/or a property of a fracture in the subterranean formation, previously determined data includes initial reservoir pressure, reservoir temperature, gas viscosity, gas density, gas gravity, water viscosity, matrix porosity, matrix permeability, water saturation, well spacing, fracture height, fracture porosity, formation fluid composition, fracturing fluid composition, fracturing fluid volume, initial invasion water saturation, initial propped fracture water saturation, initial wellbore node water saturation, Fig 1, par [0002], [0037], claim 1).
Claim 10: Gdanski, as modified by Dvorkin, discloses an output that displays the relative permeability values (Gdanski, relative permeability to water and gas can be estimated as relative permeability curves, see Fig 6, par [0051]).
Claim 11:   Gdanski discloses a method (abstract) that comprises: 
obtaining pressure transient analysis results for at least one target position of a borehole (fluid identity data may be obtained through pressure transient analysis, par [0001], [0037]-[0038]);
obtaining  (previously determined) saturation analysis results for each target position (fluid identity data may be input into a reservoir model, step 140, to determine one or more approximate properties of the subterranean formation, previously determined data may include water saturation and matrix permeability, initial invasion water saturation, initial propped fracture water saturation, initial wellbore node water saturation, etc., Fig 1, par [0034], [0037]-[0038]; 
obtaining (previously determined) porosity analysis results for each target position (fluid identity data may be input into a reservoir model, step 140, to determine one or more approximate properties of the subterranean formation, previously determined data may include matrix porosity and fracture porosity, Fig 1, par [0034], [0037]-[0038]); 
estimating, by at least one processor, relative permeability values based on a combination of the pressure transient analysis results, the saturation analysis results, and the porosity analysis results (fluid identity data may be input into a reservoir model, step 140, to determine one or more approximate properties of the subterranean formation, previously determined data may include water saturation and matrix permeability, initial invasion water saturation, initial propped fracture water saturation, initial wellbore node water saturation, etc., Fig 1, par [0034], [0037]-[0038]), initial estimated values for the unknown parameters of the subterranean formation, which may include relative permeability, par [0041], claim 10).
Gdanski is silent as to the saturation analysis and the porosity analysis obtained for each target position and the pressure transient analysis results, the saturation analysis results and the porosity analysis results are collected downhole. 
Dvorkin discloses lowering a formation tester tool on a wireline into a well borehole to a well interval of interest for evaluation. The formation tester tool for collecting formation data at target locations including pressure transient test, saturation analysis, and porosity (col 1, ln 65-col 2, ln -24).  The logging data can be transferred to one or more computers (27) for carrying out further analysis of the logging data, 3D image analysis, and/or subsequent integrated formation property modeling as described herein (see Fig 5-6, 9-10, and 24, col 18, ln 36-44, 52-61).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Gdanski to include obtaining the pressure transient test result, saturation analysis and the porosity analysis collected downhole for each target position with the formation tester tool as disclosed by Dvorkin as this modification would have provided a manner in which to obtain the formation data for each target location (Dvorkin, col 18, ln 36-44, 52-61). 
Claim 12: Gdanski, as  modified by Dvorkin, discloses identifying a hydrocarbon zone, a hydrocarbon/water transition zone, and a water zone as the at least one target position zone (Gdanski, previously determined data regarding the subterranean formation includes physical information regarding a property of the subterranean formation and/or a property of a fracture in the subterranean formation, previously determined data includes initial reservoir pressure, reservoir temperature, gas viscosity, gas density, gas gravity, water viscosity, matrix porosity, matrix permeability, water saturation, well spacing, fracture height, fracture porosity, formation fluid composition, fracturing fluid composition, fracturing fluid volume, initial invasion water saturation, initial propped fracture water saturation, initial wellbore node water saturation, Fig 1, par [0002], [0037], claim 1).
Claim 15: Gdanski as  modified by Dvorkin, discloses displaying the estimated relative permeability values (Gdanski, relative permeability to water and gas can be estimated as relative permeability curves, see Fig 6, par [0051]).
Claim 16: Gdanski discloses a system that comprises: a processor;
 at least one memory in communication with the processor and storing relative permeability estimation instructions (initial estimated values for the unknown parameters of the subterranean formation, which may include relative permeability, par [0041], claim 10), pressure transient analysis results for at least one target position of a borehole, saturation analysis results for each target position, and porosity analysis results for each target position (fluid identity data may be input into a reservoir model, step 140, to determine one or more approximate properties of the subterranean formation, previously determined data may include water saturation and matrix permeability, initial invasion water saturation, initial propped fracture water saturation, initial wellbore node water saturation, etc., Fig 1, par [0034], [0037]-[0038]); 
wherein the relative permeability estimation instructions cause the processor to estimate relative permeability curves (relative permeability to water and gas can be estimated as relative permeability curves, see Fig 6, par [0051]) based at least in part on the pressure transient analysis results, the saturation analysis results, and the porosity analysis results (fluid identity data may be input into a reservoir model, step 140, to determine one or more approximate properties of the subterranean formation, previously determined data may include water saturation and matrix permeability, initial invasion water saturation, initial propped fracture water saturation, initial wellbore node water saturation, etc., Fig 1, par [0034], [0037]-[0038]), initial estimated values for the unknown parameters of the subterranean formation, which may include relative permeability, par [0041], claim 10).
Gdanski is silent as to an output that displays the estimated relative permeability values.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Gdanski to include an output to display the estimated relative permeability values as the as Gdanski discloses presenting the permeability values as relative permeability curves and one of ordinary skill would understand that this would require a display. 
Gdanski fails to discloses the pressure transient analysis results collected downhole for at least one target position of a borehole, saturation analysis results collected downhole for each target position, and porosity analysis results collected downhole for each target position
Dvorkin discloses lowering a formation tester tool on a wireline into a well borehole to a well interval of interest for evaluation. The formation tester tool for collecting formation data at target locations including pressure transient test, saturation analysis, and porosity (col 1, ln 65-col 2, ln -24).  The logging data can be transferred to one or more computers (27) for carrying out further analysis of the logging data, 3D image analysis, and/or subsequent integrated formation property modeling as described herein (see Fig 5-6, 9-10, and 24, col 18, ln 36-44, 52-61).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the method of Gdanski to include obtaining the pressure transient test result, saturation analysis and the porosity analysis collected downhole for each target position with the formation tester tool as disclosed by Dvorkin as this modification would have provided a manner in which to obtain the formation data for each target location (Dvorkin, col 18, ln 36-44, 52-61). 
Claim 17: Gdanski, as modified by Dvorkin, discloses the pressure transient analysis results include pressure change values for each target position, wherein the saturation analysis results include saturation levels for each target position, wherein the porosity analysis results include a porosity values for each target position, and wherein the relative permeability estimation instructions cause the processor to apply the pressure change values, the saturation levels, and the porosity values to a multi-phase flow model to estimate the relative permeability curves (Gdanski, pressure transient analysis results by the tool, the previously determined saturation analysis results, and the previously determined porosity analysis results may be input into a reservoir model to determine the relative permeability of the subterranean formation, Fig 1, 6, [0037]-[0038], claim 10).
Claim 18: Gdanski, as modified by Dvorkin, discloses the relative permeability estimation instructions cause the processor to estimate the relative permeability curves based at least in part on hydrocarbon permeability end points (Gdanski, gas curve, see Fig 6) obtained from analysis results for a hydrocarbon zone (Gdanski, oil and gas subsurface earth formation) corresponding to one of the target positions (Gdanski, Fig 6, par [0051]).
Claim 19: Gdanski, as modified by Dvorkin, discloses the relative permeability estimation instructions cause the processor to estimate the relative permeability curves based at least in part on water permeability end points (Gdanski, water curve, see Fig 6) obtained from analysis results for a water zone corresponding to one of the target positions (Gdanski, Fig 6, par [0051]).
Claim 20: Gdanski, as modified by Dvorkin,  discloses the relative permeability estimation instructions cause the processor to estimate the relative permeability curves (Gdanski, gas curve and water curve intersection, see Fig 6)  based at least in part on permeability curvature points obtained from analysis results for a transition zone corresponding to one of the target positions (Gdanski, Fig 6, par [0051]).

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gdanski in view of Dvorkin as applied to claim 1, and further in view of Georgi et al., US 2004/0055745 (hereinafter Georgi).
Claim 5: Gdanski, as modified by Dvorkin, discloses previously determined data may include a saturation analysis (water saturation, initial invasion water saturation, initial propped fracture water saturation, initial wellbore node water saturation, etc., par [0037]).
Gdanski, as modified by Dvorkin, is silent as to a saturation analysis tool deployed in the borehole to obtain the saturation analysis results, wherein the saturation analysis tool is deployed simultaneously in the borehole with the pressure transient analysis test tool.
Georgi discloses a formation testing method and apparatus (abstract). Resistivity measurements are used to obtain an estimate of saturation levels in the formation location being pressure tested (par [0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to deploy a saturation analysis tool simultaneously in the borehole with the pressure transient analysis test tool in order to obtain the saturation analysis results as disclosed by Georgi, as this modification would have provided a means for collecting the previously determined data  of saturation analysis results as disclosed by Gdanski.
Claim 6: Gdanski and Dvorkin, as modified by Georgi, discloses the saturation analysis tool comprises at least one of a resistivity logging tool and a dielectric analysis logging tool (Georgi, resistivity measurements are used to obtain an estimate of saturation levels in the formation location being pressure tested, resistivity or dielectric means are used for assessing saturation of the formation, par [0045]).

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gdanski in view of Dvorkin as applied to claim 1, and further in view of Ayyad et al., US 2017/0002655 (hereinafter Ayyad).
Claim 7: Gdanski, as modified by Dvorkin, discloses previously determined data may include a porosity analysis (matrix porosity, fracture porosity, etc., par [0037]).
Gdanski, as modified by Dvorkin, is silent porosity analysis tool deployed in the borehole to obtain the porosity analysis results, wherein the porosity analysis tool is deployed simultaneously in the borehole with the pressure transient analysis test tool.
Ayyad discloses a formation sampling method and apparatus (abstract). One or more logging tools may be disposed in the wellbore including a pressure transient analysis tool (par [0044]-[0045]) and a nuclear magnetic resonance (NMP) logging tool to evaluate total and effective porosity (par [0055]).
It would have been obvious to one of ordinary skill in the art, to deploy  a porosity analysis tool simultaneously in the borehole with the pressure transient analysis test tool in order to obtain the porosity analysis results as disclosed by Ayyad, as this modification would have provided a means for collecting the previously determined data of porosity analysis results as disclosed by Gdanski.
Claim 8: Gdanski and Dvorkin, as modified by Ayyad, discloses the porosity analysis tool comprises at least one of a nuclear magnetic resonance (NMR) logging tool and a neutron density logging tool (NMR log data may include diffusion-based multi-frequency NMR measurements at multiple depths that provide a detailed formation evaluation for total and effective porosity, par [0055]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gdanski in view of Dvorkin as applied to claim 1, and further in view of Belani et al., European Patent No. 0,975,855 B1 (hereinafter Belani).
Claim 9: Gdanski in view of Dvorkin fails to disclose the pressure analysis test tool performs injection operations for at least one target position to create a transition zone before collecting pressure measurements and fluid flow rate measurements.
Belani discloses fluid injection techniques and resistivity measurements are combined for quantifying a relative permeability, wherein resistivity logs and pressure measurements can be made after a fluid injection (par [0001], [0030]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Gdanski in view of Dvorkin to further include performing an injection operation, necessarily creating a transition zone, before collecting pressure measurements and fluid flow rate measurements as disclosed by Belani, as this modification would allow pressure of the formation to be obtained while logging resistivity and flow rate information (par [0023]). Further, Gdanski, Dvorkin, and Belani all disclose estimating permeability of the subterranean formation and are therefore from the same field of endeavor. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gdanski in view of Dvorkin as applied to claim 11, and further in view of Georgi and Ayyad.
Claim 13: Gdanski, as modified by Dvorkin, discloses previously determined data may include a saturation analysis (water saturation, initial invasion water saturation, initial propped fracture water saturation, initial wellbore node water saturation, etc., par [0037]) and porosity analysis (matrix porosity, fracture porosity, etc., par [0037]).
Gdanski is silent as to a saturation analysis tool and a porosity analysis tool in the borehole to obtain the saturation analysis results and the porosity analysis results for each target position.
Georgi discloses a formation testing method and apparatus (abstract). Resistivity measurements are used to obtain an estimate of saturation levels in the formation location being pressure tested (par [0045]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to deploy a saturation analysis tool in the borehole to obtain the saturation analysis results as disclosed by Georgi for each target position, as this modification would have provided a means for collecting the previously determined data  of saturation analysis results as disclosed by Gdanski (Gdanski, par [0037]).
Gdanski, as modified Georgi, is silent as to a porosity analysis tool in the borehole to obtain the porosity analysis results for each target position.
Ayyad discloses a formation sampling method and apparatus (abstract). One or more logging tools may be disposed in the wellbore including a pressure transient analysis tool (par [0044]-[0045]) and a nuclear magnetic resonance (NMP) logging tool to evaluate total and effective porosity (par [0055]).
It would have been obvious to one of ordinary skill in the art, to deploy a porosity analysis tool in the borehole in order to obtain the porosity analysis results as disclosed by Ayyad, as this modification would have provided a means for collecting the previously determined data  of porosity analysis results as disclosed by Gdanski (Gdanski, par [0037]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gdanski in view of Dvorkin as applied to claim 11, and further in view of Belani.
Claim 14: Gdanski, as modified by Dvorkin, fails to disclose performing injection operations for at least one target position to create a transition zone before obtaining the pressure transient analysis results.
Belani discloses fluid injection techniques and resistivity measurements are combined for quantifying a relative permeability, wherein resistivity logs and pressure measurements can be made after a fluid injection (par [0001], [0030]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of Gdanski to further include performing an injection operation, necessarily creating a transition zone, before obtaining pressure transient analysis results as disclosed by Belani, as this modification would allow pressure of the formation to be obtained while logging resistivity and flow rate information (par [0023]). Further, Gdanski, Dvorkin, and Belani all disclose estimating permeability of the subterranean formation and are therefore from the same field of endeavor. 

Conclusion
Claims 1-20 are rejected. No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676